Exhibit 10.2
(HP LOGO) [f52651f5265102.gif]
PPA #1526-031701
OEM PURCHASE AGREEMENT
THIRTEENTH AMENDMENT
This THIRTEENTH AMENDMENT TO THE OEM PURCHASE AGREEMENT (the “Amendment”)
supplements that certain OEM PURCHASE AGREEMENT 1526-031701, which has an
effective date of December 16, 2002 and which is by and between Hewlett-Packard
Company (herein “HP”), BROCADE COMMUNICATIONS and BROCADE COMMUNICATIONS
SWITZERLAND SARL (herein “Supplier”).
RECITALS
WHEREAS, HP and Supplier have previously entered into the OEM Agreement (the
“Agreement”) stated above;
WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for Product sold by Supplier and purchased by HP pursuant
to the Agreement; and
WHEREAS, HP and Supplier desire to supplement the Agreement as herein provided.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:

  1.   The effective date (“Effective Date”) of this Amendment is March 6, 2009
however; the effective date of the change detailed at paragraph 4 below is
effective retroactively to the Effective Date of the Agreement.     2.  
Capitalized terms used herein, unless otherwise defined, will have the meanings
given in the Agreement.     3.   This Amendment may be signed in original or
emailed counterparts, and each counterpart will be considered an original, but
all of which together will constitute one and the same instrument.     4.  
Section 1.1 of the Agreement is modified to include the following sentence:    
    Notwithstanding anything in this Agreement to the contrary, Supplier
acknowledges and agrees that all OEM Product, [**], purchases by HP and its
Eligible Purchasers from Supplier shall be governed by the terms of this
Agreement whether or not set forth in an Exhibit to this Agreement.     5.   The
Agreement continues in full force and effect, and except as may be expressly set
forth in this Amendment, the Agreement is unchanged.     6.   For all other new
or different products not covered by Section 4 above or a special development
agreement or amendment to the Agreement, the parties agree to discuss the
relative terms and conditions and either add the products to the Agreement or
create a new amendment to address unique terms and conditions associated with
such product.

 

**   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 1 of 2

 



--------------------------------------------------------------------------------



 



(HP LOGO) [f52651f5265102.gif]
IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
executed this Agreement as of the Effective Date.
AGREED:

                      BROCADE COMMUNICATIONS       HEWLETT-PACKARD COMPANY    
SYSTEMS INC. (“Supplier”)       (“HP”)    
 
                   
By:
  /s/ Charles Leeming       By:   /s/ Richard Gentilini    
 
 
 
         
 
   
 
                   
Name:
  Charles Leeming       Name:   Richard Gentilini    
 
 
 
         
 
   
 
                   
Title:
  VP, OEM Sales       Title:   Dir, SWD Global Procurement    
 
 
 
         
 
   
 
                   
Date:
  1/8/09       Date:   3-14-09    
 
 
 
         
 
   
 
                    BROCADE COMMUNICATIONS                 SWITZERLAND, SARL.
(“Supplier”)                
 
                   
By:
  /s/ Ulrich Plechschmidt                
 
 
 
               
Name:
  Ulrich Plechschmidt                
 
                   
 
                   
Title:
  Vice President FMEA                
 
                   
 
                   
Date:
  12-January-2009                
 
                   

(BROCADE LOGO) [f52651f5265103.gif]
Legal Approved on:
January 8, 2009
Page 2 of 2

 